I must dissent from the majority herein for the following reasons:
The answers to the requests for admissions were in fact filed out of rule, but I believe that Civ. R. 36(A) grants the trial court the discretionary right to extend the time within which to file answers or objections to such requests.
The court granted the right to file the answers in this matter, and I do not believe the plaintiff was prejudiced thereby. Further, it is my belief that the responses to the requests were not admissions of liability of defendant Mary Secrest. Contrarily, such responses were objections to such requests.
The matter was properly submitted to the jury upon all the evidence, inclusive of that pertaining to Mary Secrest, and the issue as to whether or not the latter had indeed been partially responsible for propelling the plaintiff's auto across Route 33, and any damages suffered by the plaintiff.
The jury, in rendering its verdict for defendant Secrest, answered such question in the negative as to such defendant. I am not able to say such verdict is against the manifest weight of the evidence. *Page 449